Exhibit 10.4
AMENDMENT NUMBER 1
TO ADJUVANT LICENSE AGREEMENT
AND ADJUVANT SUPPLY AGREEMENT
     THIS AMENDMENT NUMBER 1 (the “Amendment”) to the ADJUVANT LICENSE AGREEMENT
(the “License Agreement”) and the ADJUVANT SUPPLY AGREEMENT (the “Supply
Agreement”) each dated OCTOBER 20, 2004 is made and entered into as of the
eighth day of August, 2008, by and between CORIXA CORPORATION, d/b/a
GlaxoSmithKline Biologicals N.A., a Delaware corporation, having offices at 553
Old Corvallis Road Hamilton, MT 59840, (hereinafter referred to as GSK, (the
acquiring entity of all stock and assets of CORIXA CORPORATION)) and BIOMIRA
MANAGEMENT INC. (the assignee of the rights of Biomira International, Inc. under
the License Agreement and the Supply Agreement), a Delaware corporation, having
offices at 2601 Fourth Avenue, Suite 500, Seattle, WA 98121 (“Biomira”).
     WHEREAS, Biomira and GSK are parties to the License Agreement and the
Supply Agreement, providing for the license and supply of MPL ADJUVANT to
develop and market Products;
     AND WHEREAS, Biomira and GSK desire to amend the License Agreement and the
Supply Agreement upon the terms and conditions noted below;
     NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
     1. Section 2.5 of the License Agreement is amended by deleting of such
provision in its entirety and replacing it with the following clause;
“2.5 Diligence. Biomira agrees to use its reasonable commercial efforts in
conducting clinical studies, and to use its reasonable commercial efforts to
obtain the appropriate regulatory approval for Products in those countries in
the Territory where it is economically reasonable for Biomira to do so. Biomira
shall use reasonable commercial efforts to have a commercial launch of a Product
in the United States or in a country in a Major Market by the end of the
calendar year 2015, provided, however, if such commercial launch has not
occurred by the end of the calendar year 2015 and GSK has not provided Biomira
with written notice by no later than the end of the calendar year 2013 of GSK’s
intent to require the parties to negotiate in good faith an amendment to the
Supply Agreement or a new supply agreement that sets forth the terms and
conditions of the continued supply by GSK to Biomira of Licensed Adjuvant
post-2013, then GSK shall determine, in its sole discretion, if GSK desires to
continue the supply Licensed Adjuvant to Biomira beyond December 31, 2015.”
     2. Section 2.1 of the Supply Agreement is amended by deleting such
provision in its entirety and replacing it with the following clause;

 



--------------------------------------------------------------------------------



 



“2.1 Firm Forecast. Subject to the terms and conditions of this Agreement
including, without limitation, those of Section 6, GSK agrees to supply Biomira,
and Biomira agrees to purchase from GSK, Biomira’s requirements for Licensed
Adjuvant for use in any and all preclinical and clinical research and trials
for, and for the manufacture of, Products during the Term of this Agreement. On
or before December 10, 2008 (the “Forecast Date”), Biomira shall provide GSK
with a forecast (each forecast provided pursuant to this Section 2.1 shall be
referred to herein as a “Firm Forecast”), substantially in the form attached
hereto as Appendix 3, of Biomira’s requirements for quantities of Licensed
Adjuvant in each of the eight (8) calendar quarters for the period commencing on
April 1, 2009 and ending on March 31, 2011. On each three month anniversary of
the Forecast Date thereafter during the Term, Biomira shall deliver to GSK an
undated Firm Forecast of its requirements of Licensed Adjuvant in each of the
eight (8) calendar quarters during the period beginning where the first quarter
of the prior Firm Forecast left-off and ending one (1) quarter after the prior
Firm Forecast, With respect to any such updated Firm Forecast, Biomira’s
specified requirements for Licensed Adjuvant in the fourth, fifth, sixth and
seventh quarters thereof will be between minimum fifty (50%) percent and maximum
one hundred and twenty-five (125%) percent of the quantity of Licensed Adjuvant
specified for, respectively, the fifth, sixth, seventh and eight quarters of the
prior Firm Forecast. In addition, the parties agree to meet (in person or by
telephone) once per calendar year during the Term to discuss Biomira’s ten
(10)-year projections of its needs for Licensed Adjuvant and such discussions
and projections shall be non-binding and are intended simply to aid the parties
in planning.”
     3. Section 2.2, of the Supply Agreement is amended by deleting such
provision in its entirety and replacing it with the following clause:
“Section 2.2 Certain Purchase Obligations. Subject to Section 4.1 of this
Agreement, the amount of Licensed Adjuvant forecast in the first four quarters
(4) of each Firm Forecast automatically shall be Biomira’s firm and biding
purchase order. Therefore, Biomira shall be obligated to purchase, and GSK shall
be obligated to sell; and deliver, one-hundred percent (100%) of the amount
specified within the first four (4) quarters of a Firm Forecast in accordance
with this Agreement. Biomira shall order Licensed Adjuvant in two gram (2 gr)
increments, and GSK shall deliver Licensed Adjuvant in two gram (2 gr) vials.
The foregoing vial configuration may be adjusted by mutual agreement in writing
of the parties.”
     4. Appendix 3 of the Supply Agreement is amended by deleting such appendix
in its entirety and replacing it with the form of Appendix 3 attached to this
Amendment.
     5. Except as provided herein, all other terms, conditions and provisions of
the License Agreement and the Supply Agreement remain in full force and effect.
     6. This Amendment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

-2-



--------------------------------------------------------------------------------



 



     7. This Amendment, the License Agreement and the Supply Agreement,
including all documents referred to herein and attached hereto, constitute the
entire agreement of the parties on the subject matter hereof and supersede all
prior representations, understandings and agreements between the parties with
respect to such subject matter, The documents referred to herein and attached
hereto shall be read together with this Amendment, the License Agreement and the
Supply Agreement to determine the parties’ intent. In the event of a conflict
between or among such documents, the documents shall govern in this order:
(1) the License Agreement or the Supply Agreement, as the case may be, (2) this
Amendment, (3) the applicable statement of work, if any, and (4) a change order,
if any, related to the applicable statement of work, if any.
     8. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized corporate officers or representatives as of
the date first above written.

              Biomira Management Inc.   GSK Corporation d/b/a/        
GlaxoSmithKline Biologicals N.A.
 
           
By:
  /s/ Gary Christianson   By:   /s/ Jean Stephenne
 
           
Name:
  Gary Christianson   Name:   Jean Stephenne
Title:
  Chief Operating Officer   Title:   CEO, GSK Bio
Date:
  August 29, 2008   Date:   September 2, 2008

-3-



--------------------------------------------------------------------------------



 



APPENDIX 3 — Firm Forecast Mechanism (Example)

         
Issued Quarterly
  1st year  
100% binding (no variation allowed)
 
 
  2nd year  
50% binding (max. 25% increase allowed from one revision to another one)
 
Issued yearly in December
  3 > 10th year  
0% binding (for information only)

                                                                               
                                                          2009   2009     2009  
  2010     2010     2010     2010     2011     2011     2011     2011     2012  
  2013     2014     2015     2016     2017     2018   Q2   Q3     Q4     Q1    
Q2     Q3     Q4     Q1     Q2     Q3     Q4     Q1                            
                      10g     10g       10g       10g       20g       20g      
20g       20g     100g
    250g       300g       400g       500g       600g       700g   done     10g  
    10g       10g       10g       20g       10g       15g       25g     75g
    250g       300g       400g       500g       600g       700g  
done
  done     10g       10g       10g       25g       10g       18.75g       25g  
    25g     50g
    250g       300g       400g       500g       600g       700g  
done
  done   done     10g       10g       25g       12.5g       20g       25g      
25g       25g       25g       250g       300g       400g       500g       600g  
    700g  
done
  done   done   done     10g       25g       12.5g       15g       25g       25g
      25g       25g       250g       300g       400g       500g       600g      
700g  

Purchase orders must be sent a minimum of 90 days prior the beginning of each
calendar quarter.

 